DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 19 August 2022,  has been entered in full.  Claims 7-9, 11, 15, 20, 24-29 are canceled. Claims 1, 3, 5, 10, 12, 21, 30 and 31 are amended. New claims 40-42 are added.  Claims 1-6, 10, 12-14, 16-19, 21-23, 30-42 are under examination.
	
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 19 August 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections 
The rejection to claims 1-6, 9-14, 16, 18, 19, 21-23, 30-33, 35-39 under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of in view of Bartoszko et al. (Reference of record; Comparison of the Impact of Two Different Definitions of Red-Cell Transfusion Dependence on the Natural History of Myeloproliferative Neoplasm (MPN)-Associated Myelofibrosis (MF). Blood, Vol. 124, No. 21; Dec 6 2014), as set forth at pages 3-11 of the previous Office Action (11 March 2022), is withdrawn in view of the amendment, which now recites “wherein the ActRIIB signaling inhibitor is administered to the subject once every 21 days, or once every 28 days or once every 48 days” (19 August 2022).
The rejection to claims 1-6, 9, 11, 13, 14, 16, 18, 19, 21-23, 30-33, 35-39 under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of in view of Nguyen et al. (FDA-approved ruxolitinib in patients with myelofibrosis: The Stanford experience. Blood, (16 Nov 2012) Vol. 120, No. 21. Abstract Number: 1747), as set forth at pages 11-14 of the previous Office Action (11 March 2022), is withdrawn in view of the amendment, which now recites “wherein the ActRIIB signaling inhibitor is administered to the subject once every 21 days, or once every 28 days or once every 48 days” (19 August 2022).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 13, 14, 16, 17, 21-23, 36 and 38 (and new claims 42) remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2017/0274077; published 9/28/17, priority date 11/14/15). 
The basis for this rejection is set forth at pages 3-6 of the previous Office Action (11 March 2022). 
	Applicant argues that without acquiescing to the asserted grounds of rejection and solely to expedite prosecution, Applicant amended instant independent claims 1 and 5 to recite, inter alia, that the subject “is a red blood cell transfusion-independent human or a red blood cell transfusion-dependent human.” Applicant submits that the limitations of previous claims 9 and 11, which were not rejected under 35 U.S.C. § 102(a)(2) as allegedly anticipated by Kumar (hereinafter Kumar II; US 2017/0274077) were incorporated into independent claims 1 and 5. Applicant submits that accordingly the amendment to claims 1 and 5 renders this rejection moot. 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	Previous claim 9 recited, “the method of claim 1, wherein the subject is red blood cell transfusion-independent”. Previous claim 11 recited, “the method of claim 1, wherein the subject is red blood cell transfusion-dependent”. 
	Independent claim 1 and independent claim 5 are now amended to positively recite that the subject can be either “red blood cell transfusion-independent” OR “red blood cell transfusion-dependent”.  The Examiner submits that scientifically it has to be one or the other. A subject is going to be either “independent of red blood cell transfusion” or “dependent on red blood cell transfusion”.   The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1-6,  13, 14, 16-19, 21-23, 30-33, 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Reference of record; US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of in view of Kumar et al. (Reference of record; US 2017/0274077; published 9/28/17, priority date 11/14/15).  
Kumar et al. teach treating myelofibrosis, which is a BCR-ABL1-negative myeloproliferative neoplasm that presents de novo (primary) or may be preceded by polycythemia vera (post-polycythemia vera) or essential thrombocythemia (post-essential thrombocythemia). Kumar et al. teach clinical features include progressive anemia, marked splenomegaly, fibrosis (e.g., bone marrow fibrosis), constitutional symptoms (e.g., fatigue, night sweats, bone pain, pruritus, and cough), and weight loss (para 0002)(applies to claims 1-4, 6 and 32). Kumar et al. teach the subject is red blood cell transfusion-dependent or red blood cell transfusion-dependent (paras 0007 and 0010)(applies to claims 1 and 5).  Kumar et al. teach ActRIIB antagonists for use in treating, or reducing the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis (extramedullary hematopoiesis, splenomegaly, anemia, and fibrosis). Kumar et al. teach ActRIIB antagonists for use in treating, or reducing the progression rate and/or severity of one or more complications associated with Janus kinase inhibitor therapy in a patient (e.g., anemia). Kumar et al. teach the terms "subject," an “individual,” or a "patient" includes humans (abstract and para 0223)(applies to claims 1 and 5).
Kumar et al. teach methods of using an ActRIIB antagonist to treat, or reduce the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis wherein the patient has been treated with a Janus kinase inhibitor such as ruxolitinib (para 0006)(applies to claims 30 and 31). Kumar et al. teach ruxolitinib has been approved for the treatment of myelofibrosis (paras 0009 and 0329)(applies to claims 30 and 31). Kumar et al. teach administering an ActRIIB antagonist and ruxolitinib to mice. Kumar et al. teach that their data demonstrates that ActRIIB inhibitors can reverse ruxolitinib-induced anemia in normal, healthy mice. Kumar et al. teach that their data suggests that ActRIIB antagonists may be useful in alleviating Janus kinase inhibitor induced-anemia in a variety of patient populations including myelofibrosis patients that have been or are undergoing treatment with one or more Janus kinase inhibitors (para 0331)(applies to claim 33).
Kumar et al. teach ActRIIB signaling inhibitor sequences that are 100% identical to instant SEQ ID NO:9 and SEQ ID NO:11. Sequence Search Result Of Record (applies to claims 1, 3, 5, 21-23, 30, 31, 35-39, 40 and 42). Kumar et al. teach administering pharmaceutical compositions comprising the ActRIIB signaling inhibitor parentally, and particularly intravenously or subcutaneously (para 0258)(applies to claim 16). Kumar et al. teach wherein the ActRIIB signaling inhibitor is a fusion-protein comprising the extracellular domain of ActRIIB and the human IgG1Fc domain. Kumar et al. teach wherein the ActRIIB signaling inhibitor is a humanized fusion-protein consisting of the extracellular domain of ActRIIB and the human IgG1 Fe domain (paras 0024, 0028, 0111 and 0159)(applies to claims 18, 19 and 41). Kumar et al. teach methods using an ActRIIB antagonists to treat, or reduce the progression rate and/or severity of myelofibrosis or a complication of myelofibrosis in a patient that is blood cell transfusion- dependent (para 0007)(applies to claims 1 and 5).
	Kumar et al. (2018) do not teach ActRIIB signaling inhibitor sequences wherein the pharmaceutically effective amount is from about 0.3 mg/kg to about 2.0 mg/kg and wherein the ActRIIB signaling inhibitor is administer to the subject once every 21 days, one every 28 days or once every 48 days.
	Kumar et al. (2017) teach ActRIIB signaling inhibitors that are 100% identical to instant SEQ ID NO:9 and SEQ ID NO:11. Sequence search alignment results of record. Kumar et al teach a method for treating ineffective erythropoiesis in a subject comprising administering effective amounts of an ActRIIB signaling inhibitor at about 0.1 mg/kg, about 0.3 mg/kg, about 0.5 mg/kg, about 0.7 mg/kg, about 0.8 mg/kg, about 0.9 mg/kg, about 1.0 mg/kg, about 2.0 mg/kg (para 0014). Kumar et al. teach using an ActRIIB signaling inhibitor to treat ineffective erythropoiesis associated with myelophthisic anemias including, for example, myelofibrosis (myeloid metaplasia)(paras 0109, 0197 and 0243).  Kumar et al. teach that the terms "subject," an "individual," or a "patient" are interchangeable throughout the specification and generally refer to mammals. Mammals include, but are not limited to, domesticated animals (e.g., cows, sheep, cats, dogs, and horses), primates (e.g., humans and non-human (para 0295).  Kumar et al. teach subcutaneously administering the ActRIIB signaling inhibitor to a subject once every 21 days (paras 0014 and 0341)(applies to claims 1, 3, 5, 13, 14, 17, 30 and 31).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating myeloproliferative neoplasm associated myelofibrosis (or anemia in a patient with myeloproliferative neoplasm associated myelofibrosis) comprising administering an ActRIIB signaling inhibitor wherein the subject is red blood cell transfusion-dependent or red blood cell transfusion-dependent human, as taught by Kumar et al. (2018), wherein the ActRIIB signaling inhibitor is administered from about 0.3 mg/kg to about 2.0 mg/kg every 21 days as taught by Kumar et al. (2017). One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Kumar et al. (2018) and Kumar et al. (2017) teach administering the same ActRIIB inhibitor to the same patient population. Thus, it would be obvious to employ the same treatment regimen taught by Kumar et al. (2017). 
 In addition, one of ordinary skill in the art would have been motivated to discern the most effective time and amount because these types of modifications are deemed a matter of judicious selection and routine optimization. Optimization is considered well within the ordinary level of skill in the art and is obvious absent evidence of unexpected results. 

1b.  Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085) and Kumar et al. (US 2017/0274077) as applied to claim 1 above, and further in view of Bartoszko et al. (Reference of record; Comparison of the Impact of Two Different Definitions of Red-Cell Transfusion Dependence on the Natural History of Myeloproliferative Neoplasm (MPN)-Associated Myelofibrosis (MF). Blood, Vol. 124, No. 21; Dec 6 2014). 
            The teachings of Kumar et al. (2018) and Kumar et al. (2017) are described above. The combined references teach wherein the subject is red blood cell transfusion-dependent or red blood cell transfusion-dependent human. The combined references do not teach red blood cell units. 
	Bartoszko et al. teach that the current definitions of red-cell transfusion dependence (TD) for myeloproliferative neoplasm (MPN)-Associated Myelofibrosis (MF) are based on expert opinion. Bartoszko et al. teach red-cell TD was defined according to IWG-MRT 2006 criteria (Tefferi et al. Blood, 2006), and on the results of the expert consensus RAND-Delphi panel (Gale et al. Leukemia Research, 2011). The WWG-MRT criteria require patients to have received >= 2 Units (U) packed red blood cells (PRBC) in the preceding 28 days for hemoglobin (Hb) <85 g/l. Bartoszko et al. teach that the more stringent Gale definition requires patients to receive >= 2 U of PRBC per month over 3 months without any specification for the Hb level (i.e. 2-4 red blood cell units per 28 days during a period of time of at least 84 days; applies to claim 12). Bartoszko et al. teach non-transfusion dependent (NTD) patients with Hb >= 100 g/dl and patients with Hb <100 g/dl, but no transfusion in preceding 12 weeks (i.e. received 0 red cell blood units during a period of time of 84 days; applies to claim 10).
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating myeloproliferative neoplasm associated myelofibrosis wherein the subject is red blood cell transfusion-dependent or red blood cell transfusion-dependent human, comprising administering an ActRIIB signaling inhibitor, wherein the ActRIIB signaling inhibitor is administered from about 0.3 mg/kg to about 2.0 mg/kg every 21 days as taught by as taught by Kumar et al. (2018) and Kumar et al. (2017), wherein the human subject has received either 0 red blood cell units (transfusion independent) or 2 to 4 red blood cell units (transfusion dependent) during a particular span of time, as taught by Bartoszko et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Kumar et al. (2018) teach clinical features of myeloproliferative neoplasm-associated myelofibrosis include progressive anemia. Knowing a patient’s transfusion status would be important before beginning treatment.

1c.  Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085) and Kumar et al. (US 2017/0274077) as applied to claim 30 above, and further in view Nguyen et al. (Reference of record; FDA-approved ruxolitinib in patients with myelofibrosis: The Stanford experience. Blood, (16 Nov 2012) Vol. 120, No. 21. Abstract Number: 1747).
The teachings of Kumar et al. (2018) and Kumar et al. (2017) are described above. The combined references teach that the patient has been treated with ruxolitinib. The combined references do not teach wherein the subject has previously been treated with ruxolitinib for at least 112 days immediately prior to administering an ActRIIB inhibitor. 
	Nguyen et al. teach ruxolitinib (RUX) was approved in November 2011 for patients with IPSS intermediate (INT) or high-risk myelofibrosis (MF). Nguyen et al. teach RUX treatment in 23 patients from December 2011 through June 2012. Nguyen et al. teach the mean duration of therapy was 20 weeks (i.e. at least 112 days)(applies to claim 34). Nguyen et al. teach that overall RUX was well tolerated.
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating anemia in subject and wherein the subject has myeloproliferative neoplasm-(MPN-) associated myelofibrosis comprising administering an ActRIIB inhibitor and ruxolitinib to said subject, wherein the ActRIIB signaling inhibitor is administered from about 0.3 mg/kg to about 2.0 mg/kg every 21 days as taught by as taught by Kumar et al. (2018) and Kumar et al. (2017), by administering to subjects that have previously been treated with ruxolitinib for at least 112 days prior to treating, as taught by Nguyen. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Nguyen et al. teach the mean duration of ruxolitinib therapy is about 20 weeks. Kumar et al. (2018) teach ruxolitinib treatment results in a decrease of red blood cell and hemoglobin levels but ActRIIB inhibitor and ruxolitinib conjointly treated mice displayed an increase in red blood cell and hemoglobin levels. It would be obvious to wait and see if ruxolitinib treatment for myelofibrosis (at least 112 days) caused problems with red blood cell and hemoglobin levels before administering an ActRIIB inhibitor.



			Conclusion
		No claims are allowed. 
	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/13/2022